Citation Nr: 0719231	
Decision Date: 06/26/07    Archive Date: 07/05/07

DOCKET NO.  98-04 806A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a hearing loss 
disability, as a residual of spinal meningitis.  

2.  Entitlement to service connection for a dermatologic 
immune disorder, as a residual of spinal meningitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to March 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which found that new and material 
evidence adequate to reopen a claim for service connection 
for meningitis had not been submitted.  In September 1999, 
the Board affirmed the denial.  In January 2002, the United 
States Court of Appeals for Veterans Claims (Court) vacated 
the September 1999 Board decision and remanded the matter to 
insure compliance with the Veterans Claims Assistance Act of 
2000 (VCAA).  Later, in January 2002, the Board found that 
new and material evidence had been received and reopened and 
remanded the claim for service connection for spinal 
meningitis.  

In July 2004, a hearing was held before the undersigned 
Veterans Law Judge, who is the Board member making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  

In January 2005, the case was remanded for examination of the 
veteran and medical opinions.  The requested development has 
been adequately completed for the Board to proceed with its 
review of the appeal for service connection for a hearing 
loss disability as the result of spinal meningitis in 
service.  

In various correspondence, including letters dated in March 
2003, January 2004, and February 2004, the veteran submitted 
a lengthy list of symptoms which he asserted were due to 
having spinal meningitis in service.  At his July 2004 Board 
hearing, he specified that he was seeking service connection 
for arachnoiditis, a hearing loss, an immune system disorder, 
and a cervical spine disorder, as residuals of spinal 
meningitis during service.  While the Board will consider the 
hearing loss and immune system disorder claims, the 
arachnoiditis and cervical spine claims have not been 
properly developed for review by the Board.  They have not 
been addressed in VCAA notice letters, rating decisions, or 
statements of the case.  

The veteran has presented many arguments pertaining to his 
back disability and the arachnoiditis that was apparently 
last noted in the low back in 1983.  It must be noted that 
service connection is not granted for diseases or injuries 
during service, but for the disabilities that result from 
those diseases or injuries.  Service connection has already 
been granted for the veteran's low back disorder.  It has 
been assigned the maximum schedular rating and is the basis 
for a total disability rating based on individual 
unemployability.  It is not clear what more he could be 
claiming in relation to arachnoiditis.  

In August 1996, the Board affirmed a decision that new and 
material evidence had not been received to reopen the 
cervical spine claim.  If the veteran is now making a 
cervical spine claim, he needs to be notified of the evidence 
needed to reopen that claim.  

The issue of entitlement to service connection for a 
dermatologic immune disorder, as a residual of spinal 
meningitis, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  


FINDINGS OF FACT

1.  It is at least as likely as not that the veteran had 
spinal meningitis in service.  

2.  Spinal meningitis, in service, resulted in a bilateral 
hearing loss disability.




CONCLUSION OF LAW

A bilateral hearing loss disability, as a residual of spinal 
meningitis, was incurred in active service.  38 U.S.C.A. 
§§ 101(16), 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.385 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
has been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, & 5126.  The Board has considered this 
legislation but finds that, given the favorable action taken 
herein, no discussion of the VCAA is required.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).  In April 2006, the RO notified 
the veteran about ratings and effective dates in accordance 
with the decision of the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

Service Connection

The veteran seeks service connection for a bilateral hearing 
loss disability, which he contends resulted from spinal 
meningitis in service.  In order to establish service 
connection, three elements must be established.  There must 
be medical evidence of a current disability; medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See 38 C.F.R. § 3.303 (2006); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

What constitutes a hearing loss disability is defined by 
regulation.  For the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2006).  

Discussion of Evidence

The report of the April 2005 VA neurologic examination shows 
that a VA physician examined the veteran and reviewed his 
medical records, with particular attention to the relevant 
service medical records.  The doctor concluded that it was at 
least as likely as not that the veteran did suffer from 
spinal meningitis.  He cited manifestations such as a high 
temperature and nuchal rigidity, as well as the absence of 
documentation of pneumonia, to support his conclusion.  
Further, the doctor concluded that the veteran did suffer 
from a hearing loss and it was at least as likely as not that 
the hearing loss was secondary to the meningitis in service.  
The Board is persuaded by this opinion because it is based on 
examination of the veteran and review of his records, and 
because it is well reasoned.  

On the authorized VA audiologic evaluation in October 2005, 
pure tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
Average
RIGHT
45
50
55
75
65
61
LEFT
45
45
60
65
60
58

Speech audiometry revealed speech recognition ability of 72 
percent in the right ear and of 78 percent in the left ear.  
These test results establish that the veteran currently has a 
bilateral hearing loss disability within the meaning of the 
law and regulations providing compensation benefits.  
38 C.F.R. § 3.385.  

The report of the October 2005 VA examination of the 
veteran's ears notes that the claims folder was not available 
to the examiner.  The doctor stated that it is widely known 
that meningitis can result in hearing loss, and can result in 
a hearing loss several years after the patient had the 
meningitis, and can even be progressive at a later time.  He 
concluded that meningitis was a possibility.  In an addendum 
dated in April 2006, the ear examiner reported that the 
claims folder had been received and reviewed.  He noted that 
there was much confusion as to whether the veteran actually 
had meningitis.  A pre-service audiogram, in March 1968 
showed a normal left ear with a right ear hearing loss.  
There was no significant change at the time of entry to 
service, in April 1969.  In December 1970, just prior to 
discharge, hearing was within normal limits on the right and 
left.  The doctor did not see any change in the hearing after 
the episode of meningitis in service.  He concluded that it 
was unlikely that the veteran's hearing loss was related to 
the possible diagnosis of meningitis in service.  He felt the 
hearing loss was more likely due to either presbycusis or 
acoustic trauma but unrelated to the questionable diagnosis 
of meningitis.  

Conclusion

The ear examiner felt that the diagnosis of meningitis was 
questionable; however, the neurologic examiner felt it was at 
least as likely as not that the veteran had meningitis in 
service.  When the evidence is in approximate balance, VA 
gives the veteran the benefit of the doubt.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006).  Further, 
since this kind of a diagnosis is more within the expertise 
of the neurologic examiner, the Board finds that it is at 
least as likely as not that the veteran had spinal meningitis 
in service.  

The ear examiner, in his April 2006 addendum, seemed to base 
his conclusion on the absence of a change in the hearing loss 
following the illness; however, this is inconsistent with his 
October 2005 report, which acknowledged that there could be 
hearing changes due to meningitis, years after the episode of 
illness.  On the other hand, the neurologic examiner 
expressed the opinion that it was as likely as not that the 
veteran's hearing loss began in service.  Here again, the 
evidence is in approximate balance.  When the evidence is in 
approximate balance, VA gives the veteran the benefit of the 
doubt.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2006).  Thus, the Board finds it at least as likely as not 
that the veteran's current bilateral hearing loss disability 
is the result of spinal meningitis during his active service.  


ORDER

Service connection for a bilateral hearing loss disability, 
as a residual of spinal meningitis, is granted.


REMAND

While previous rating decisions denied service connection for 
spinal meningitis, the July 2004 rating decision specifically 
addressed and denied service connection for an immune 
disorder secondary to meningitis.  In March 2005, the veteran 
reasserted his claims.  In the somewhat confused development 
of the veteran's claims, the Board finds the March 2005 
response from the veteran to be a timely notice of 
disagreement with the July 2004 rating decision denying 
service connection for an immune disorder secondary to 
meningitis.  Where a claimant files a notice of disagreement 
and the RO has not issued a statement of the case (SOC), the 
issue must be remanded to the RO for an SOC.  Manlincon v. 
West, 12 Vet. App. 238 (1999).  

Additionally, while the VA neurologic examiner, in April 
2005, was of the opinion that it was at least as likely as 
not that the veteran had meningitis in service, he felt that 
an opinion as to a connection to the veteran's dermatologic 
immune disorder was outside his area of expertise.  
Consequently, the case should be referred to the appropriate 
medical professional for an opinion.  

While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, the 
issue of entitlement to service connection for an immune 
disorder, as a residual of spinal meningitis is REMANDED for 
the following action:

1.  Notify the veteran of the 
information and evidence necessary to 
substantiate his claim for service 
connection for a dermatologic immune 
disorder, as a residual of spinal 
meningitis, to include the rating 
criteria by which a disability granted 
service connection will be evaluated 
and how the effective date of that 
grant will be assigned

2.  Schedule the veteran for 
examination by an appropriate 
specialist familiar with a dermatologic 
immune disorder.  The claims folder 
should be reviewed by the examiner 
prior to the examination.  Any tests or 
studies needed to respond to the 
following questions should be done and 
discussed in the final report.  The 
examiner should respond to the 
following questions with a complete 
explanation.  

a.  What is the correct diagnosis for 
the veteran's dermatologic immune 
disorder?  

b.  Given that it has been determined 
that it is at least as likely as not 
that the veteran had spinal meningitis 
in service, is at least as likely as 
not (a 50 percent or greater 
probability) that the meningitis in 
service resulted in the veteran's 
dermatologic immune disorder?  

3.  Thereafter, readjudicate the claim 
for service connection for a 
dermatologic immune disorder, as a 
residual of spinal meningitis.  If the 
determination remains unfavorable to 
the veteran, he and his representative 
should be furnished a statement of the 
case on the issue which addresses all 
evidence of record.  The veteran and 
his representative should be afforded 
the applicable time period in which to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


